—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated May 24, 2001, which granted his motion for a protective order only to the extent of limiting the issues on which the defendants could depose nonparty witness Christine M. Crisafulli.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in permitting the defendants to depose nonparty witness Christine M. Crisafulli regarding the plaintiff’s alleged failure to follow her recommendations for treatment, and her conversations with the plaintiff concerning treatment. In light of Dr. Crisafulli’s medical report and the plaintiff’s denial of the allegation that he did not comply with his physician’s treatment regimen, the defendants made an adequate showing of “special circumstances” pursuant to CPLR 3101 (a) (4) to entitle them to an examination before trial of Dr. Crisafulli (see, Cirale v 80 Pine St. Corp., 35 NY2d 113, 116-117; Bostrom v William Penn Life Ins. Co., 285 AD2d 482; Goldblatt v Avis Rent A Car Sys., 223 AD2d 670; Heitzman v Abrahamson, 97 AD2d 811). Ritter, Acting P.J., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.